247 F.2d 78
101 U.S.App.D.C. 87
Andrew J. EASTER, Appellant,v.Thomas S. GATES, Jr., Secretary of the Navy, Appellee.
No. 13631.
United States Court of Appeals District of Columbia Circuit.
Argued June 5, 1957.Decided June 20, 1957.Petition for Rehearing In Banc Denied July 24, 1957.

Mr. George Washington Williams, Washington, D.C., of the bar of the Court of Appeals of Maryland, pro hac vice, by special leave of Court, for appellant.  Andrew J. Easter, appellant, filed a brief pro se.
Mr. Hershel Shanks, Attorney, Department of Justice, with whom Asst. Atty. Gen. George C. Doub, and Messrs. Oliver Gasch, U.S. Atty., and Paul A. Sweeney, Attorney, Department of Justice, were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
The plaintiff, a former employee of the Navy Department, appeals from a summary judgment for the Secretary of the Navy in a suit to set aside the plaintiff's discharge from his employment.  We find no error.


2
Affirmed.